Case 1:18-cV-22465-FA|\/| Document 22 Entered on FLSD Docket 11/13/2018 Page 1 of 1

UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF FLORIDA
Miarni Division
Case Number; 18-22465-CIV-MORENO

UNITED STATES OF AMERICA,

Plaintiff,

VS.

CLARA G. MARTINEZ,

Defendant.
/

 

ORDER TO SHOW CAUSE

THIS CAUSE came before the Court upon the Status Hearing held in Open Court on
November 6, 2018 at 2130 PM.

THE COURT notes that Defendant has failed to comply With this Court’s Order (D.E.
20) by failing to attend the Status Hearing. Accordingly, it is

ADJUDGED that Defendant is hereby ordered to show cause as to why she failed to
attend the Status Hearing by Tuesdav November 20, 2018 at 12:00 PM. lt is further

ADJUDGED that if Defendant fails to respond to this Order by Tuesday November 20,
2018 at 12:00 PM, a default Will be entered against her.

DONE AND ORDERED in Open Court and Signed in Charnbers at Miami, Florida, this

/A
[ 3 ofNovember 2018.

   

 

 
 

A. MORENO
D STATES DISTRICT JUDGE
Copies furnished to:

Counsel of Record

Clara G. Martinez, Pro Se

1410 SW ll9th Ct.

Miami, FL 33184

